IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TRAVIS WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4495

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Travis Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.